Citation Nr: 0120124	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected residuals of a ruptured appendix manifest by 
residuals of pelvic abscesses and history of recurrent 
attacks with partial obstruction, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder as being proximately due to or the result of the 
service connected gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran served with the Arkansas National Guard.

This appeal arises from a February 2000 rating decision of 
the North Little Rock, Arkansas Regional Office (RO).

The increased rating claim for disability of the digestive 
system is the subject of the remand section of this decision.


FINDING OF FACT

The veteran's psychiatric disability is not etiologically 
related to the service connected gastrointestinal disability.


CONCLUSION OF LAW

A psychiatric disability is not proximately due to or the 
result of the service connected gastrointestinal disability.  
38 C.F.R. §  3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records are silent regarding the presence 
of a psychiatric disability.

On VA examination in May 1972, no neurological, psychiatric 
or personality changes were noted.  

An August 1999 statement from Joe Stallings, M.D., indicates 
that the veteran had been treated for abdominal pain.  
Medical history included depression. 

Treatment records from the Northeast Arkansas Clinic include 
an August 1995 notation which shows that the veteran was seen 
in follow-up for depression.  He was on medication, but it 
was noted that there were times when the veteran would "get 
down".  

Received in May 2000 were numerous mental health care 
treatment records.  In December 1982, the veteran was seen 
for depression.  He reported having depressive swings 
throughout his entire life.  He felt that he inherited this 
from his mother who would become depressive and stay that way 
for 6 months.  On mental status examination, there were no 
findings to suggest organic impairment of the central nervous 
system.  He never had psychotic symptoms.  The diagnosis was 
unipolar depressive disorder.  The veteran was next seen in 
September 1995.  It was noted that the veteran never had any 
psychiatric treatment.  On examination, affect was sad.  
There were no impairments in cognition although when he was 
acutely depressed he would become forgetful and his memory 
would be impaired.  The diagnosis was bipolar II disorder.  
Additional treatment notations from September 1995 to early 
2000 show continuing treatment to include a course of 
medications.

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  In the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that service connection may be awarded for a disability under 
38 C.F.R. § 3.310 if an existing disability was aggravated by 
a service connected disability.    

The veteran is currently claiming that he suffers from a 
psychiatric disability that is the result of his service 
connected gastrointestinal disability.  The veteran is 
service connected for a gastrointestinal disability that was 
the result of a ruptured appendix during service.  The record 
shows that the veteran first received psychiatric treatment 
for depression in the early 1980s.  Additional treatment 
records from the mid-1990s to the present show continuing 
treatment for psychiatric disability many years after 
service.  There is no evidence of record, however, that would 
etiologically link a psychiatric disability to the service 
connected gastrointestinal disability.  Although the veteran 
is claiming secondary service connection, the Board also 
notes that service connection may be granted if an existing 
disability was aggravated by a service connected disability.  
Allen, supra.  As is the case with the secondary service 
connection claim, there is no competent medical evidence to 
support such a theory in this case.

In fact, the only evidence that would support the veteran's 
claim that he currently suffers from a psychiatric disability 
that is proximately due to a service connected disability is 
found in the veteran's statements; however, lay evidence is 
inadequate to establish a medical diagnosis or medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the preponderance of the evidence is against 
the veteran's claim.  

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which became effective during the pendency of this 
appeal.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477(1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims flied on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case issued in June 2000 of 
the provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on the 
issue in this case.  

Although the veteran was given the opportunity to provide 
additional medical evidence concerning the issue on appeal, 
he submitted only the private medical reports referred to 
above.  No other sources of relevant medical evidence have 
been identified that could aid in the resolution of this 
appeal.  Moreover, a VA examination is not required as the 
elements of § 5103A(d)(2) have not been met.  The evidence of 
record does not indicate that the claimed disability may be 
associated with the claimant's active military, naval or air 
service.  Further development does not seem to be possible.  
It thus falls to the Board to address this case on the 
merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to service connection for a psychiatric 
disability as being proximately due to or the result of the 
service connected gastrointestinal disability is denied.



REMAND


The veteran contends that a higher evaluation is warranted 
for his service connected digestive disorder.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The record shows that the veteran has 
been receiving ongoing treatment for digestive disability.  
To ensure that the examiner will have a complete picture of 
the veteran's disability, all current treatment records must 
be obtained.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the September 1999 VA gastrointestinal examination 
was flawed as the examiner did not have the veteran's claims 
folder for review.  

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  As the Board's consideration of factors 
which are wholly outside the rating criteria provided by the 
regulation is error as a matter of law (See Massey v. Brown, 
7 Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)), the examiner is being furnished 
the pertinent excerpt from the Rating Code governing the 
veteran's service connected disability so that the examiner 
may address the type of information needed by the Board to 
assign a rating to the veteran's disability.    

Under Diagnostic Code (DC) 7301, adhesions of the peritoneum, 
a 50 percent evaluation requires severe adhesions with 
definite partial obstruction shown by x-ray study, with 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting.

It is the decision of the Board that further development is 
necessary prior to appellate review.  Accordingly, the claim 
is REMANDED to the RO for the following action:

1. The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his service-connected 
gastrointestinal disability in recent 
years.  Based on his response, the RO 
should obtain copies of all such records 
from the identified treatment sources and 
associate them with the claims folder.

2.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
gastrointestinal examination to determine 
the current severity of his service-
connected disability under the criteria 
in 7301.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veteran's condition.  The 
examiner should provide complete clinical 
findings.  All rating criteria in DC 7301 
must be addressed.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to the provisions of Green and 
Massey.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



